            Case 1:19-cv-01388-KBJ Document 14 Filed 07/12/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 AMERICAN CIVIL LIBERTIES UNION, et
 al.,

                Plaintiffs,
                                                   Civil Action No. 19-1388 (KBJ)
                         v.

 UNITED STATES COAST GUARD,

                Defendant.



                                  JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order entered on June 28, 2019, Plaintiffs the American

Civil Liberties Union and the American Civil Liberties Union Foundation (“Plaintiffs”) and

Defendant the United States Coast Guard (“Defendant”) respectfully provide the Court with the

following Joint Status Report and proposed schedule for disclosure.

       1.      On May 14, 2019, Plaintiffs filed a Complaint seeking to compel Defendant to

disclose documents requested pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C.

§ 552, et seq. See ECF No. 1.

       2.      On June 27, 2019, Defendant filed an Answer responding to Plaintiffs’ Complaint.

See ECF No. 13.

       3.      Defendant is currently processing information located in response to Plaintiffs’

FOIA request. Defendant intends to complete its response to Plaintiffs’ FOIA request by August

2, 2019.
             Case 1:19-cv-01388-KBJ Document 14 Filed 07/12/19 Page 2 of 3



        4.      In light of this proposed schedule, the parties suggest that their next status report be

due on or before September 6, 2019, so the parties can report to the Court on the status of this

matter, including a recommendation for further proceedings. Should issues arise earlier that

necessitate the Court’s intervention, the parties will file a status report at that time.


Dated: July 12, 2019                   Respectfully submitted,


                                        /s/ Steven M. Watt
                                        Steven M. Watt
                                        Dror Ladin (D.C. Bar No. NY0277)
                                        Jonathan Hafetz (D.C. Bar No. NY0251)
                                        American Civil Liberties Union Foundation
                                        125 Broad Street, 18th Floor
                                        New York, New York 10004
                                        Tel: 212-549-2500
                                        Fax: 212-549-2654
                                        swatt@aclu.org
                                        dladin@aclu.org
                                        jhafetz@aclu.org


                                        Arthur B. Spitzer (D.C. Bar No. 235960)
                                        American Civil Liberties Union of the District of
                                        Columbia
                                        915 15th Street, NW, 2nd Floor
                                        Washington, DC 20005
                                        Tel: 202-457-0800
                                        aspitzer@acludc.org


                                        Counsel for Plaintiffs




                                                   2
Case 1:19-cv-01388-KBJ Document 14 Filed 07/12/19 Page 3 of 3



                     JESSIE K. LIU, D.C. Bar No. 472845
                     United States Attorney
                     DANIEL F. VAN HORN, D.C. Bar No. 924092
                     Chief, Civil Division

                  By: /s/ Katherine B. Palmer-Ball
                     KATHERINE B. PALMER-BALL
                     D.C. Bar No. 1014003
                     Assistant United States Attorney
                     555 Fourth Street, N.W.
                     Washington, D.C. 20530
                     Phone: (202) 252-2537
                     Fax: (202) 252-2599
                     katherine.palmer-ball@usdoj.gov


                     Counsel for Defendant




                              3
